IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 CHRISTINE FOE,
                                                  No. 78848-5-I
                                Respondent,
                                                  DIVISION ONE
               v.
                                                  UNPUBLISHED OPINION
 KEITH WILLSON,

                               Appellant.         FILED: November 4, 2019

       CHUN, J.   —   Christine Foe sued Keith Willson, claiming negligence,

negligent infliction of emotional distress, negligent entrustment, and unlawful

imprisonment. The trial court granted Willson’s motion for summary judgment

and dismissed Foe’s claims. Foe appeals. Because Foe does not provide a

basis to reverse the trial court’s decision, we affirm.

                                   I. BACKGROUND

       Foe suffers from schizoaffective disorder, bipolar type. In January 2017,

Foe experienced a manic episode that resulted in the City of Kirkland charging

her with criminal trespass in the second degree. Foe asked Willson, a friend, for

help posting bail and he did so.

       In February 2017, in the same case, Foe and Wilison attended a hearing

in which the Kirkland Municipal Court released Foe on bail but ordered her to

return for a pretrial hearing on the morning of March 20. Willson then drove Foe
 No. 78848-5-112


 to Portland, Oregon (where Foe resided) and she repaid him the bail amount.

 Foe then declined Willson’s offer to assist further with the Kirkland criminal case.1

            On March 10, Foe experienced another manic episode while driving in

 Oregon. She failed to stop for a pursuing police officer and “got into a serious

car accident.” A grand jury in Washington County2 indicted Foe for fleeing a

police officer, reckless driving, and reckless endangerment. During Foe’s time in

jail, she did not call or request any help from Willson. Nevertheless, Willson still

learned about Foe’s Oregon criminal case.

            On March 19, Willson drove from his home in Mukilteo, Washington, to

Oregon with the intention of transporting Foe to the March 20 court appearance

in Kirkland. Willson assisted in obtaining Foe’s release from jail. Both Foe and

Willson signed a “Release Agreement” with the Washington County Circuit Court.

In pertinent part, Foe agreed to: (1) appear in the Washington County court for a

hearing on March 20 at 4:00 p.m., (2) obey all laws, and (3) “travel to the state of

Washington for court purposes.” In another section of the agreement, Willson

signed a statement that said:
        I agree to be responsible for and supervise the within named
        defendant [Foe] and to notify the Court immediately if the defendant
        breaches any of the conditions of [their] release. I agree to be aware
        of the conditions of this release, the defendant’s schedule of court
        appearances and to aid the defendant in attending all of his/her court
        appearances. I understand that my obligations under this agreement
        continue in full force and effect until the case(s) is/are completed in
        court, provided the defendant is on release status. I understand that
        1 Foe, age 39 at the time, “wanted nothing to do with” 81-year-old Willson. Foe felt
uncomfortable around Wilison because Foe perceived some of Wilison’s actions as unwanted
romantic gestures.
        2 Washington County is in the State of Oregon.




                                               2
 No. 78848-5-1/3

           to knowingly aid the defendant in a breach of his/her release
           agreement or to knowingly fail to report the defendant’s breach is
           punishable by CONTEMPT OF COURT with a penalty of 6 months
           in jail or $500 fine or both.
           Willson believed that they could drive to Mukilteo in the afternoon of

 March 19, appear for the Kirkland court appearance the next morning, and drive

 back to Oregon for Foe’s 4:00 p.m. court appearance.

           After leaving the jail, they ate at a nearby fast-food restaurant and got into

Willson’s car to drive north to Mukilteo. Foe neither objected nor refused to get

into Willson’s car. Before reaching the freeway, however, Foe told Willson: “This

is my car. I don’t want you in it.” Foe then moved the steering wheel and Willson

stopped the car. Foe exited the car and Wilison “ordered” her to get back in the

car. Foe reentered the car because “[i]t was almost dark” and they “were in a

rural area.”

           During the 200-mile journey north that evening, Foe acted bizarrely.

Among other things, she jumped back and forth from the front to the back seat of

the car, stuck parts of her body out the car window, played with the steering

wheel and dashboard controls, threw Willson’s mobile phone out of the car,

talked incoherently, and took off clothing.3

           After arriving at Willson’s home, Foe slept in an upstairs room that night

without further incident.

           On the morning of March 20, Willson attempted to get Foe to attend the

Kirkland Municipal Court pretrial hearing, but she refused. Wearing only

       ~ Both parties attribute Foe’s behavior in the car that evening to her having a manic
episode.



                                                3
 No. 78848-5-1/4


 sweatpants and a bra, Foe went into Willson’s backyard and rolled on the grass.

 Willson then pulled Foe by the hands and “forced [her] to come with him to

 court.” But Foe ran outside the house again, this time into the front yard, and

 continued to act in a bizarre manner. Officers of the Mukilteo Police Department

 responded to Willson’s house “for a report of a suspicious female” and for a

“welfare check.”

        When Officer Jeremy Ballinger arrived on the scene, Foe “quickly brushed

past” Willson, went into his house, and ran into an upstairs room. The room

contained a number of antique pistols, including one stored “inside a wooden box

on a desk” and the others “in a closet in leather cases.”4 Wilison told Officer

Ballinger that Foe was “a family friend who was bi-polar and was having an, [sic]

‘episode.”

        As Sergeant Steven Fanning stood in Willson’s front yard, Foe appeared

at an upstairs window. Sergeant Fanning saw Foe with a handgun. She then

pointed the gun at Sergeant Fanning and proceeded to drop various items out of

the second floor window.5 Officers called for additional assistance and led

Wilison away from the house.

        Members of a SWAT6 team responded and relieved the officers. At some

point during the process, they shot Foe in the leg with a rubber bullet. The


        ~ Wilison told the police officers that “there were numerous firearms in the room” that Foe
occupied but “he did not think there was any ammunition in the room.”
        ~ Among the items Foe dropped were glass jars filled with coins, a metal folding chair,
papers, and a pistol.
        6 Special Weapons and Tactic (SWAT).




                                                4
 No. 78848-5-1/5


 SWAT team eventually took Foe into custody.

         In September 2017, Foe pleaded guilty in Snohomish County Superior

 Court to third degree assault for pointing a pistol at Sergeant Fanning.

         In January 2018, Foe filed a Complaint in the Snohomish County Superior

 Court against Willson, asserting claims for negligence, intentional infliction of

emotional distress, negligent infliction of emotional distress, negligent

entrustment, and unlawful imprisonment. Foe later filed an Amended Complaint

and, subsequently, withdrew the intentional infliction of emotional distress claim.

         In June 2018, Willson moved for summary judgment dismissal of all of

Foe’s remaining claims. Willson argued that Foe could not establish all the

elements of the asserted claims. Foe responded to Willson’s motion and

supported that response with her declaration, along with a single exhibit.

         In July 2018, at the summary judgment hearing, the trial court initially

struck portions of Foe’s declaration as hearsay. Then, after considering the

pleadings and hearing arguments from the parties, the trial court granted

Willson’s motion and dismissed all of Foe’s claims. Foe appeals.

                                        II. DISCUSSION

        Foe claims the trial court’s summary judgment order was improper for

various reasons.7 We disagree and affirm.


         ~ As an initial matter, we observe that portions of Foe’s briefing are incomprehensible, In
violation of the Rules of Appellate Procedure, in certain instances, Foe fails to provide coherent
legal argument supported by citations to authority or references to the record. RAP 1O.3(a)(6).
An appellate court will not search through the record for evidence relevant to a litigant’s
arguments. Mills v. Park, 67 Wash. 2d 717, 721, 409 P.2d 646 (1966). Moreover, we may decline
to consider issues unsupported by legal argument and citation to relevant authority. Saunders v.



                                                 5
 No. 78848-5-1/6


     A. Standard of Review

         We review an order granting summary judgment de novo. Lybbert v.

 Grant County, 141 Wash. 2d 29, 34, 1 P.3d 1124 (2000). Summary judgment is

 appropriate where, viewing the evidence in the light most favorable to the

 nonmoving party, there is no genuine issue of material fact and the moving party

is entitled to judgment as a matter of law. Bercjer v. Sonneland, 144 Wash. 2d 91,

 102, 26 P.3d 257 (2001).

     B. Preliminary Issue

         Foe assigns error to the trial court’s failure to identify the portions of her

declaration that it struck as hearsay and refused to consider at summary

judgment. But because Foe does not support this claim of error with legal

authority or argument, we decline to address it.8 Island County v. Mackie, 36
Wash. App. 385, 395, 675 P.2d 607 (1984) (“It is well settled that assignments of

error unsupported by legal argument need not be considered on appeal.”); see

also RAP 10.3(a)(6).

    C. False Imprisonment

        Foe first argues that the trial court erred by summarily dismissing the

“false imprisonment”9 claim.




Lloyd’s of London, 113 Wash. 2d 330, 345, 779 P.2d 249 (1989). Thus, to the extent that we are
able to discern Foe’s arguments on appeal, we address them.
         8 And in any event, the consideration of the apparent hearsay portions of the declaration

does not affect our analysis.
         ~ Foe uses the terms “false imprisonment” and “unlawful imprisonment” interchangeably.



                                                 6
 No. 78848-5-1/7


         “In an action for false imprisonment, the plaintiff must prove that the liberty

 of his or her person was restrained.” Moore v. Pay’N Save Coni, 20 Wash. App.
482, 486, 581 P.2d 159 (1978) (citing W. PROSSER, LAW OF TORTS                   § 11(4th ed.
 1971)). A person is restrained when “deprived of either liberty of movement or

freedom to remain in the place of [their] lawful choice.” Moore, 20 Wash. App. at

486. Such restraint “may be accomplished by physical force alone, or by threat

of force, or by conduct reasonably implying that force will be used.” Moore, 20
Wash. App. at 486. However, if “the undisputed facts indicate that the person

voluntarily accompanied” another individual to a location, “the person is not

restrained or imprisoned as a matter of law.” Moore, 20 Wash. App. at 486-87

(citing James v. MacDouqall & Southwick Co., 134 Wash. 314, 235 P. 812

(1925)).

        Even when viewing the evidence most favorably to Foe, there are no facts

showing that Willson deprived Foe of liberty of movement. Rather, the evidence

indicates that Foe voluntarily entered an agreement with an Oregon court to

travel with Wilison “to the state of Washington for court purposes.”1° Upon

release from jail in Oregon, Foe did not object to getting into Wilison’s car. Even

after forcing Willson to stop the car by pulling on the steering wheel, Foe chose

to reenter Willson’s car on their journey north to Mukilteo.

        Upon arriving in Mukilteo, Foe slept overnight at Willson’s home. There is

no evidence that Willson restricted Foe’s freedom of movement during that time.

        10  Though Foe asserts that Willson used a “false identity” to remove Foe from jail, she
failed to provide any admissible evidence to support that assertion.



                                                 7
 No. 78848-5-1/8


 Nor is there any evidence that, on the following day, Willson limited Foe’s

 freedom by forcing her to remain inside his home. On the morning of March 20,

 Foe ran into Wilison’s back yard. After Willson pulled her hands, Foe “ran

 outside” into the front yard. Once police officers arrived on the scene, Foe ran by

Willson and into an upstairs room. The evidence indicates that Willson was

 unable to restrict Foe’s ability to move as she desired. Under these

circumstances, we conclude that WilIson’s actions did not confine Foe in a

manner that deprived her of freedom of movement. See RESTATEMENT (SECOND)

OF TORTS     § 36 (1965).h1     The trial court did not err in dismissing Foe’s false

imprisonment claim.12

     D. Negligence

         Foe next argues that the trial court erred by dismissing the negligence

claim. Foe contends that, based on their special relationship and Willson’s

awareness of her bipolar diagnosis, he had a duty to secure her safety

(e.g., prevent Foe from engaging in criminal activity).




         ~ Section 36 states:
            (1) To make the actor liable for false imprisonment, the other’s confinement
            within the boundaries fixed by the actor must be complete.
            (2) The confinement is complete although there is a reasonable means of
            escape, unless the other knows of it.
            (3) The actor does not become liable for false imprisonment by intentionally
            preventing another from going in a particular direction in which he [or she) has
            a right or privilege to go.
         12 Given our disposition of this claim, we need not address Foe’s assertion that the trial

court interpreted the parties’ release agreement with the Oregon court as overriding Willson’s
duty not to engage in false imprisonment.



                                                  8
 No. 78848-5-1/9


       To establish negligence, a plaintiff must prove four basic elements: “(I)

the existence of a duty owed to the complaining party; (2) a breach of that duty;

 (3) resulting injury; and (4) that the breach was the proximate cause of the

injury.” Folsom v. Burger King, 135 Wash. 2d 658, 671, 958 P.2d 301 (1998).

Because ‘a negligence action will not lie if a defendant owed a plaintiff no duty of

care, the primary question is whether a duty of care existed.” Folsom, 135
Wash. 2d at 671; Funkhouser v. Wilson, 89 Wash. App. 644, 653, 950 P.2d 501

(1998) (“Summary judgment dismissal of negligence claims is proper if the

defendant owed no duty to the plaintiff.”). “The existence of a duty is a question

of law.” Folsom, 135 Wash. 2d at 671.

       Washington courts recognize a limited duty to control the actions of a third

person to prevent harm to others “in cases where: (1) a ‘special relationship’

exists between the defendant and either the victim or the tort-feasor; or (2) the

defendant acts or fails to act while knowing that doing so involves an

unreasonable risk of harm to the plaintiff via the conduct of the tort-feasor.”

Funkhouser, 89 Wash. App. at 653 (citing RESTATEMENT (SECOND) OF TORTS          § 315;
§ 302B; see also Hutchins v. 1001 Fourth Ave. Assocs., 116 Wash. 2d 217, 227-30,
802 P.2d 1360 (1991)); see also Webstad v. Stortini, 83 Wash. App. 857, 866, 924
P.2d 940 (1996) (“Furthermore, the law provides no general duty to protect

others from self-inflicted harm[.]”) (citing Donaldson v. Young Women’s Christian

Ass’n of Duluth, 539 N.W.2d 789, 792 (Minn. 1995)).




                                          9
No. 78848-5-1110


        A duty of care is warranted by the existence of a “special relation”

between the parties. RESTATEMENT (SECOND) OF TORTS        § 315 (1965). Section
315 provides:
       There is no duty so to control the conduct of a third person as to
       prevent him [or her] from causing physical harm to another unless
          (a) a special relation exists between the actor and the third person
          which imposes a duty upon the actor to control the third person’s
          conduct, or
          (b) a special relation exists between the actor and the other which
          gives to the other a right to protection.
       Our Supreme Court has instructed that a duty will be imposed under § 315

“only upon a showing of a ‘definite, established and continuing relationship

between the defendant and the third party.” Taqciart v. State, 118 Wash. 2d 195,

219, 822 P.2d 243 (1992) (quoting Honcoopv. State, 111 Wash. 2d 182, 193, 759
P.2d 1188 (1988)).

       “One who takes charge of a third person whom he [or she] knows or

should know to be likely to cause bodily harm to others if not controlled is under a

duty to exercise reasonable care to control the third person to prevent him [or

her] from doing such harm.” RESTATEMENT (SECOND) OF TORTS        § 319 (1965).
The Taciciart case is instructive here.

       In Taqc~art, our Supreme Court concluded that by virtue of their statutory

authority to supervise parolees, parole officers “take charge” of them:
       Parole officers have the statutory authority under RCW 72.04A.080
       to supervise parolees.      The State can regulate a parolee’s
       movements within the state, require the parolee to report to a parole
       officer, impose special conditions such as refraining from using
       alcohol or undergoing drug rehabilitation or psychiatric treatment,
       and order the parolee not to possess firearms. The parole officer is



                                          10
 No. 78848-5-I/li

       the person through whom the State ensures that the parolee obeys
       the terms of his or her parole. Additionally, parole officers are, or
       should be, aware of their parolees’ criminal histories, and monitor, or
       should monitor, their parolees’ progress during parole. Because of
       these factors, we hold that parole officers have “taken charge” of the
       parolees they supervise for purposes of § 319. When a parolee’s
       criminal history and progress during parole show that the parolee is
       likely to cause bodily harm to others if not controlled, the parole
       officer is under a duty to exercise reasonable care to control the
       parolee and to prevent him or her from doing such harm.
Tacicjart, 118 Wash. 2d at 219-20.

       The Taqqart court then held “that a parole officer may ‘take charge’ of a

parolee, thereby assuming the duty to protect against reasonably foreseeable

dangers, despite the absence of a custodial relationship and without exercising

the ‘continuing hourly or daily dominance and dominion’ over that parolee.”

TaQclart, 118 Wash. 2d at 223-24 (quoting Fox v. Custis, 235 Va. 69, 372 S.E.2d
373 (1988)).

       Here, WilIson agreed with an Oregon court to supervise Foe in traveling to

Washington State for court purposes and to be responsible for returning Foe to

Oregon for another court appearance. The critical question, then, is whether

Willson “took charge” of Foe by virtue of that agreement. The record before us

indicates that Willson had none of the responsibilities or functions identified by

the Taggart court as indicia of control.

       First, unlike a parole officer who enforces the terms of parole, Willson’s

responsibilities included only being aware of Foe’s “schedule of court

appearances” and aiding Foe “in attending all” court appearances. It cannot be




                                           11
No. 78848-5-1/12


said that Wilison was charged with supervising or enforcing any other aspects of

Foe’s conduct.

         Second, if Foe failed to perform in accordance with the agreement,

Willson’s only recourse would have been only to report that she was not in

compliance. Nothing in the record indicates that Willson would have been

required to compel Foe’s performance. In fact, the evidence on record

establishes that Willson was unable to influence Foe’s behavior. There is no

evidence to show that Foe’s failure to perform would have triggered other duties

for Willson. In short, the facts of this case do not indicate that Willson “took

charge” of Foe.

        Foe also argues that, by removing her from the Oregon jail and

transporting her to Washington, Willson undertook a duty to “secure the safety” of

Foe pursuant to RESTATEMENT (SECOND) OF TORTS          § 324   (1965). Foe’s reliance

on   § 324 here is misplaced.
        In the course of discussing “the importance of ‘special relationships’ in

relation to tort law,” our Supreme Court observed the following about tort actions

arising out of a duty imposed by   § 324:
        Some torts, for example, those involving the failure to rescue or warn
        after a gratuitous promise to do so, require some type of
        representation, either express or implied, by the promisor to the
        promisee or a third party, to create a special relationship     .   .The.


        failure to do what is gratuitously promised, followed by injury
        stemming from the failure, is the very essence of these types of torts.
        See RESTATEMENT (SECOND) OF TORTS § 324 (1965). In this context,
        the assurances made by the promisor both create the relationship as
        well as define the duty, that is, if the promisor fails to do what [they]
        promised to the detriment of the promisee, the duty has necessarily



                                            12
 No. 78848-5-1113

         been breached. Importantly, the duty is limited to what is promised.
         The promise both creates and limits the duty.
 Cummins v. Lewis County, 156 Wash. 2d 844, 867-68, 133 P.3d 458 (2006)

 (internal citations omitted).

         Here, there is no evidence in the record that Wilison made any gratuitous

promises to Foe. Nor is there any evidence that Wilison failed to fulfill any

promise to Foe that resulted in Foe being injured.

        Absent evidence that Willson took charge of, or gratuitously made and

broke a promise to, Foe, no special relationship can be said to exist between

them. Furthermore, absent a special relationship, Willson had no duty, as a

matter of law, to control Foe in an effort to prevent Foe from engaging in criminal

activities.

        In failing to establish a duty, Foe cannot sustain a negligence claim

against Willson. The trial court did not err in summarily dismissing it.13

    E. Negligent Entrustment

        Foe also argues that the trial court erred by dismissing the negligent

entrustment claim because Willson knew that she could not be entrusted with

firearms.

        A party in control of an instrumentality, such as a firearm, may be held

liable for damages resulting from the use of that instrumentality when it is

supplied or entrusted to someone who is incompetent. Bernethy v. Walt Failor’s,

Inc~ 97 Wash. 2d 929, 933-34, 653 P.2d 280 (1982); RESTATEMENT (SECOND) OF

        13   Because all four elements of a negligence claim must be met, and Foe fails to prove
the first element, we need not address Foe’s arguments regarding the remaining elements.



                                                13
 No. 78848-5-1/14


 TORTS   § 390 (1965).14     But the plain meaning of the word “entrustment” requires

 some manner of agreement or consent, either express or implied, to relinquish

 control of the instrumentality in question.15

         The facts here, even when viewed in Foe’s favor, do not show that Willson

 entrusted Foe with firearms. The evidence establishes that, when police officers

arrived, Foe ran inside Willson’s home and into a second-floor room. There is no

evidence that Wilison instructed Foe to run anywhere, much less that particular

room. Once in that room, Foe found several of Willson’s firearms. But there is

no evidence that Willson affirmatively agreed to relinquish control of the firearms

to Foe. Nor is there any evidence that Willson’s firearms were loaded at the

time. Consequently, Foe’s negligent entrustment claim fails. The trial court

correctly dismissed it.

    F. Negligent Infliction of Emotional Distress

         Foe argues that the trial court erred by summarily dismissing the negligent

infliction of emotional distress claim because the court failed to consider

evidence of Foe’s symptomology.


        14  Section 390 provides:
             One who supplies directly or through a third person a chattel for the use of
             another whom the supplier knows or has reason to know to be likely because
             of [their] youth, inexperience, or otherwise, to use it in a manner involving
             unreasonable risk of physical harm to [themselves] and others whom the
             supplier should expect to share in or be endangered by its use, is subject to
             liability for physical harm resulting to them.
         15 See WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 759 (2002) (defining “entrust” as

“to confer a trust upon; commit or surrender to another with a certain confidence regarding [their]
care, use, or disposal of.”); BLAcK’s LAW DICTIONARY 674 (11th ed. 2019) (“Entrust” means “To
give (a person) the responsibility for something, usu[ally] after establishing a confidential
relationship.”).



                                                14
 No. 78848-5-1115


        In addition to establishing the elements of negligence, a plaintiff asserting

a negligent infliction of emotional distress claim must establish that the emotional

distress is “manifested by objective symptomatology.” Hunsley v. Giard,

87 Wash. 2d 424, 436, 553 P.2d 1096 (1976). “[T]here must be objective evidence

regarding the severity of the distress and the causal link” between the

defendant’s actions and “the subsequent emotional reaction” of the plaintiff.

Haubrvv. Snow, 106 Wn.App. 666,679,31 P.3d 1186 (2001).

       Here, Foe submitted only one exhibit—a Social Security Administration

Notice dated June 20, 2018—in an attempt to support this claim. While the

Social Security Notice concluded that Foe met conditions for disability payments

as of April 2017, it did not correlate any of Foe’s symptoms to a diagnosable

emotional disorder that was proximately caused by the March 19-20 incidents

giving rise to Foe’s claims against Willson. Thus, Foe failed to satisfy the burden

required. The trial court properly dismissed Foe’s negligent infliction of emotional

distress claim.

   G. Other Evidence and Willson’s Motion to Strike

       Lastly, Foe also claims other documentation exist that satisfies the

objective symptomology requirement, which Foe appends to the opening brief.

       Foe failed to present this documentation to the trial court in response to

Wilison’s summary judgment motion. “On review of an order granting or deny a

motion for summary judgment the appellate court will consider only evidence and

issued called to the attention of the trial court.” RAP 9.12; see also Herron v.




                                         15
 No. 78848-5-1/16


 Tribune PubI’c~ Co., 108 Wash. 2d 162, 173 n. 4, 736 P.2d 249 (1987) (“On appeal

 of a summary judgment order we cannot consider evidence not before the trial

 court.”). Thus, because Foe failed to bring this documentation to the trial court’s

 attention, we will not now consider it on appeal.16

         We affirm.




WE CONCUR:




                                                                            /

        16 Foe asks us to consider the additional documentation and seeks to “supplement the

record with further document should it be deemed helpful.” Willson moves to strike the
documentation appended to Foe’s brief because Foe failed to present it to the trial court below.
We grant Willson’s motion to strike.



                                                16